Citation Nr: 0616403	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, among other things, denied 
the benefit sought on appeal.  The Board notes that the 
veteran initially appealed the denial of entitlement to 
service connection for sickle cell trait, but he did not 
perfect his appeal of that issue by submitting a VA Form 9 or 
other correspondence that may be interpreted as a substantive 
appeal as required by 38 C.F.R. § 20.202.  As such, the only 
issue on appeal is as set forth above.

The Board notes that although entitlement to service 
connection for a psychiatric disorder was previously decided 
on the merits, the Board here addresses the claim as a new 
claim as the RO considered it as a new claim under the 
Veterans Claims Assistance Act of 2000 (VCAA) in January 2003 
based on entitlement to service connection for post-traumatic 
stress disorder being previously denied as not well-grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have a psychiatric disorder during 
his period of active service.

3.  The veteran developed a psychosis within one year of 
discharge from service that began as a result of experiences 
after active service.

4.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of post-traumatic stress 
disorder may be based.


CONCLUSION OF LAW

A psychiatric disorder, including post-traumatic stress 
disorder, was not incurred in or presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2001, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.


With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was given prior to the appealed AOJ 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  In December 2003, the veteran withdrew his request 
for a hearing before the Board and requested that his claim 
be decided on the record.  The Board notes that although the 
veteran identified the location of current treatment records 
in May 2003, adjudication of this claim does not need to be 
postponed in order to obtain that evidence as the medical 
record clearly shows that the veteran is treated for various 
psychiatric complaints.  Furthermore, additional medical 
evidence in the form of a medical examination and/or medical 
opinion is not here required under 38 C.F.R. Section 
3.159(c)(4) as the record includes medical opinions as to the 
nature of the veteran's psychiatric disorders.  As such, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims folder.  Accordingly, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran asserts that he developed a psychotic disorder, 
possibly post-traumatic stress disorder, while he served in 
the United States Navy.  He specifically contends that he 
experiences nightmares of war, audio and visual 
hallucinations, and has thoughts of individuals dying aboard 
the USS Midway during his period of service on that ship.  
The veteran acknowledges that he did not make complaints of 
psychiatric illness during his period of service nor did he 
have any psychiatric treatment while in service.  He has 
consistently maintained that symptoms of a psychotic disorder 
began in early 1985.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service if there is 
no affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in November 
1984, the evidence must show that a chronic disease manifest 
to a degree of ten percent by November 1985, in order to 
consider service connection based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service personnel and medical records do not 
include any reference to psychiatric complaints and/or 
treatment of a psychiatric disability.  The veteran served 
for three years aboard ships, but was not awarded any combat 
citations.  The veteran's personnel records do not show that 
the veteran engaged in combat with the enemy during his 
service in peacetime.  The veteran has been unable to provide 
specific information to verify any of his alleged in-service 
stressors.

The veteran was hospitalized in May 1985, again in June 1985, 
and again in September 1985 for bizarre behavior.  It was 
determined that the veteran had a mixed organic mental 
disorder secondary to substance abuse.  Specifically, the 
veteran was abusing cocaine, PCP/angel dust, and marijuana.  
The Board acknowledges that hospital treatment notes point 
out that the veteran presented as a paranoid schizophrenic 
whose illness began as a result of stress from his return to 
an unstructured civilian life, but the discharge diagnosis of 
the veteran was mixed organic mental disorder secondary to 
substance abuse.

In November 1985, the veteran underwent VA examination and 
related a history of hearing voices possibly during the 
service, but definitely in early 1985.  The examiner 
interviewed the veteran and reviewed the claims folder, 
including the private hospitalization records from earlier 
that year.  The examiner rendered an Axis I diagnosis of 
mixed substance abuse and opined that the veteran's substance 
abuse was the most probable explanation for his psychotic 
behavior.  Psychological testing was determined to be 
invalid.

The veteran has participated in psychiatric care since at 
least the early 1990's on a regular basis.  It appears that 
he stopped abusing drugs in 2001, but continues to experience 
psychotic symptoms including audio and visual hallucinations.  
The veteran successfully completed a drug and alcohol program 
as well as a post-traumatic stress disorder program in 2001.  
A report by a VA psychologist dated in August 2001 mentions a 
serious brain injury during service, but there is no other 
indication of such an injury in the record.  Magnetic 
resonance imaging (MRI) of the veteran's brain in 2001 was 
negative.

The veteran underwent neurobehavioral evaluation in July 
2002.  The veteran related being a combat veteran with audio 
and visual hallucinations.  A history of post-traumatic 
stress disorder was noted, but the physician found that the 
veteran's symptoms were more consistent with a primary 
psychotic disorder such as schizophrenia.  Treatment records 
dated in August 2002 and after reflect the Axis I diagnosis 
as a psychosis not otherwise specified and depression; rule 
out schizophrenia is also of record.  An October 2003 
psychiatric examination report notes that the veteran had a 
provisional diagnosis of post-traumatic stress disorder, but 
that through therapy over the years it had been determined 
that he did not have a stressor that met Criteria A for the 
diagnosis.  The psychiatrist continued the diagnosis of a 
psychosis not otherwise specified.

Given the evidence as outlined above, the Board finds that 
the veteran did not develop a psychiatric disorder during 
service as he made no complaints during service and was not 
found to have a psychiatric disorder during service or upon 
discharge in November 1984.  He was, however, hospitalized 
and determined to have a psychosis within one year of 
discharge.  Therefore, the Board must consider that the 
psychosis diagnosed within one year of discharge from service 
is presumed to have begun during service.

Nonetheless, 38 C.F.R. § 3.307(d) states that evidence which 
may be considered in rebuttal of service incurrence will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
Affirmative evidence to the contrary will be taken to require 
a conclusive showing to support a conclusion that the disease 
was not incurred in service.

The Board has carefully considered the veteran's history of 
psychotic behavior since at least May 1985 and the various 
diagnoses rendered over the years.  The most credible medical 
opinions as to the time of inception of the veteran's 
psychosis are the opinions rendered in 1985.  Both the 
hospitalization records and the VA examiner who evaluated the 
veteran in 1985 clearly show the opinion that the veteran's 
psychosis began after his discharge from service due to his 
abuse of various substances.  The medical evidence that has 
been submitted since that time does not dispute the etiology 
of the veteran's psychiatric symptoms.  In fact, the current 
diagnosis of psychosis not otherwise specified seems to be 
consistent with the finding approximately twenty years 
earlier of psychotic behavior brought on by the abuse of 
substances.  As such, the Board finds that there is 
affirmative evidence to rebut the presumption that the 
psychosis diagnosed within one year of discharge from service 
began during service, and service connection is denied on a 
presumptive basis.

The Board now turns to the veteran's claim that he developed 
post-traumatic stress disorder as a result of his stressful 
duties aboard the USS Midway.  As noted above, there is no 
evidence that this veteran served in combat and he has been 
unable to provide evidence sufficient to verify that he 
witnessed fellow servicemen die aboard the USS Midway.  
Therefore, the Board finds that the veteran does not have a 
corroborated in-service stressor upon which a diagnosis of 
post-traumatic stress disorder may be based.  Notwithstanding 
that fact, the Board further notes that although the veteran 
participates in treatment for post-traumatic stress disorder 
and believes that he experiences some improvement as a 
consequence of that treatment, a treating psychiatrist 
specifically reported in October 2003 that the veteran did 
not meet criteria for a diagnosis of post-traumatic stress 
disorder and was more appropriately diagnosed as having a 
psychosis not otherwise specified.  That psychiatrist did not 
consider whether the described stressors were corroborated by 
the compensation branch of VA; he only considered the 
stressors as identified by the veteran during treatment.  As 
such, the Board finds the statements of the psychiatrist 
particularly probative.

Considering the evidence as a whole, the Board finds that the 
veteran does not have a psychiatric disorder, including post-
traumatic stress disorder, that began during service or as a 
consequence of service.  As pointed out above, the Board 
finds that the veteran developed a psychosis within one year 
of service, but the presumption that such a disorder began 
during service is rebutted by affirmative evidence to the 
contrary.  Consequently, service connection for a psychiatric 
disorder is denied.


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


